983 F.2d 298
299 U.S.App.D.C. 273
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Thomas H. Fox, et al., Appellantsv.Begg, Inc., A Delaware Corporation, et al.
No. 90-7195.
United States Court of Appeals, District of Columbia Circuit.
Jan. 19, 1993.

1
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA


2
D.D.C., 720 F.Supp. 223.


3
AFFIRMED.


4
BEFORE:  Silberman, Buckley and Henderson, Circuit Judges

JUDGMENT

5
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


6
ORDERED AND ADJUDGED that the district court's grant of summary judgment be affirmed substantially for the reasons stated by the district court in its orders filed September 18, 1989, and November 8, 1990.   Appellants' common law claims are barred under the applicable statute of limitations.   D.C.Code Ann. § 12-301;   see also Williams v. Mordkofsky, 901 F.2d 158, 162 (D.C.Cir.1990).   Further, appellants failed to establish a prima facie case that appellees conspired to commit substantive violations under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961,  et seq.   See Martin-Trigona v. Smith, 712 F.2d 1421, 1426 n. 6 (D.C.Cir.1983).


7
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.

Per Curiam